CLD-113                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                        No. 16-4166
                                       ____________

                            IN RE: FREDERICK H. BANKS,
                                                    Petitioner
                         __________________________________

                          On a Petition for Writ of Mandamus
                        __________________________________

                        Submitted Pursuant to Fed. R. App. Pro. 21
                                    January 26, 2017

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                             (Opinion filed: January 31, 2017)
                                     ____________

                                         OPINION*
                                       ____________


PER CURIAM

       Petitioner, Frederick Banks, a federal prisoner at FCI-Butner, filed a document

entitled “Petition for a Writ of Mandamus Against the Federal Bureau of Prisons.” For

the following reasons, we will dismiss the petition for lack of jurisdiction.

       In his petition, Banks complains that an odor coming from the prison’s Food

Service Department’s kitchen, which prison staff allegedly stated is emanating from the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
sewer, is making him “violently ill.” Banks seeks an order directing FCI-Butner, its

Warden, and the Bureau of Prisons (BOP) “to repair or replace and correct the problems

and pay damages to Banks.”

       We lack jurisdiction to grant the relief requested. The All Writs Act allows the

issuance of writs “necessary or appropriate in aid of” our jurisdiction. 28 U.S.C. § 1651.

We are bound by the extent of our “subject-matter jurisdiction over the case or

controversy.” United States v. Denedo, 556 U.S. 904, 911 (2009). As Banks asks,

essentially, that we “compel an officer or employee of the United States or [an] agency

thereof to perform a duty” he alleges is owed to him, original jurisdiction is vested in the

District Court, not with us. See 28 U.S.C. § 1361; see also Massey v. United States, 581
F.3d 172, 174 (3d Cir. 2009) (where “a statute specifically addresses the particular issue

at hand, it is that authority, and not the All Writs Act, that is controlling”).

       Accordingly we will dismiss the petition for writ of mandamus.




                                               2